SUPPLEMENTAL CORRESPONDENCE
Response to O. G. Print Figure Selection Request
Applicant's request filed 19 June 2022 has been fully considered and Fig. 3A will be indicated as the O. G. Print Figure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645